Citation Nr: 0623462	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating for PTSD in excess of 
70 percent, from August 12, 2003, forward.

3.  Entitlement to an effective date earlier than January 17, 
2003, for the establishment of service connection for 
fibromyalgia.

4.  Entitlement to an initial compensable disability rating 
for fibromyalgia.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Portland, Oregon 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a June 2003 rating decision, the 
RO granted service connection for PTSD, and assigned a 
disability rating of 50 percent.  In a September 2003 rating 
decision, the RO granted service connection for fibromyalgia, 
effective January 17, 2003, and assigned a 0 percent, 
noncompensable rating.  In a March 2004 rating decision, the 
RO increased the rating for PTSD to 70 percent, effective 
August 12, 2003.  In an August 2004 rating decision, the RO 
continued the 70 percent rating for PTSD, and denied the 
veteran's claim for a TDIU.

The issue of the rating for fibromyalgia is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for higher 
ratings for PTSD, a TDIU, and an earlier effective date for 
service connection for fibromyalgia.

2.  From 2001 forward, manifestations of the veteran's PTSD 
have included impaired impulse control and severe difficulty 
adapting to a work setting, producing occupational and social 
impairment with deficiencies in most areas, including work 
and family relations.

3.  For all periods from 2001 forward, the veteran's PTSD has 
not been manifested by hallucinations, delusions, 
disorientation, or persistent danger to himself or others, 
and has not produced total occupational and social 
impairment.

4.  Neither a formal application received in October 1971, 
nor an informal claim received in July 1998, specified a 
claim for fibromyalgia or other generalized musculoskeletal 
disorder.

5.  An application received on January 17, 2003, and 
clarified in March 2003, is the earliest written claim for 
service connection for fibromyalgia.

6.  The veteran's service-connected PTSD, fibromyalgia, and 
right knee disability make him unable to retain substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  From August 22, 2001, the veteran's PTSD has met the 
rating schedule criteria for a 70 percent rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

2.  From August 22, 2001, the veteran's PTSD has not met the 
rating schedule criteria for a rating in excess of 70 
percent.  Id.

3.  The effective date for service connection for 
fibromyalgia may not precede January 17, 2003.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

4.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002 and June 2004.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection and for a TDIU.  
The notices did not inform the veteran of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal.  Despite the 
inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In the decision herein, the Board grants an increase from 50 
to 70 percent for the initial rating for PTSD, denies a 
rating for PTSD in excess of 70 percent for any period, 
denies an earlier effective date for service connection for 
fibromyalgia, and grants a TDIU.  In the case of the denial 
of a PTSD rating in excess of 70 percent, the RO will not be 
assigning an effective date for any rating in excess of 
70 percent, so there is no possibility of prejudice due to 
the lack of notice regarding the effective date for a rating.  
In the case of the denial of an earlier effective date for 
service connection for fibromyalgia, there is no indication 
of the existence of additional evidence that would support a 
grant of an earlier effective date.  Therefore, the veteran 
is not prejudiced by the Board issuing a decision on that 
matter at this time.  With respect to the grants of a higher 
initial rating for PTSD, and of a TDIU, the RO will address 
any error in the VCAA notice when the RO effectuates those 
grants.

With respect to the issues that the Board is deciding at this 
time, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of those claims.

Ratings for PTSD

The RO assigned an initial 50 percent rating for the 
veteran's service-connected PTSD, effective August 22, 2001; 
and subsequently granted an increase to a 70 percent rating, 
effective August 11, 2003.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The RO granted an increase 
while the appeal of the initial rating was pending, 
effectively establishing staged ratings.  The veteran has an 
ongoing appeal for ratings higher than the 50 percent initial 
rating and the 70 percent subsequent rating.  The Board will 
consider the evidence for the entire period since August 22, 
2001, and will consider what ratings are warranted throughout 
that period.

Under the rating schedule, the criteria for ratings of 
50 percent or higher for mental disorders, including PTSD, 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent


	(CONTINUED ON NEXT PAGE)


Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130 (2005).

The veteran has received VA outpatient mental health 
treatment since 2001.  Treating practitioners diagnosed his 
PTSD in 2001, and have continued that diagnosis.  
Practitioners have prescribed medication to treat the 
veteran's PTSD from 2001 forward.  Records of treatment and 
examinations of the veteran show a fairly consistent and 
fairly severe level of occupational and social impairment due 
to PTSD from 2001 forward.  In a February 2006 hearing at the 
RO before the undersigned Veterans Law Judge, the veteran 
indicated that he began to realize in the mid 1990s that he 
had psychiatric problems that were affecting his family life 
and work life.  From 2001 forward, the veteran has described 
severe sleep disturbance, nightmares, and frequent intrusive 
recollections of his Gulf War combat experiences.  By 2001, 
he had a history of getting into fights at work and losing 
jobs.  He reported verbal outbursts and physical violence 
toward family members.  In 2001, he related a suicidal plan.  
Records from 2002 forward relate ongoing severe 
manifestations such as a suicide attempt, divorce, lack of 
job retention, and periods of unemployment.  The evidence 
indicates that by 2001 the veteran's impairment from PTSD 
produced deficiencies in work, family relations, and mood 
with symptoms consistent with a 70 percent rating.  The Board 
therefore grants a 70 percent rating from the effective date 
of service connection, August 22, 2001.

While the veteran's chronic severe PTSD has produced 
impairment consistent with a 70 percent rating since 2001, 
the evidence does not show manifestations consistent with a 
100 percent rating for a mental disorder.  In treatment 
notes, examination records, and hearing testimony dated from 
2001 through 2006, there is no evidence that the veteran has 
had delusions, hallucinations, or problems with hygiene or 
other activities of daily living.  He has not been noted to 
have disorientation, serious memory impairment, or gross 
impairment in thought processes or communication.  In a July 
2004 examination, a VA psychologist found that the veteran's 
PTSD did not make him unemployable, although the combination 
of his PTSD and physical problems appeared to make him 
unemployable.  The preponderance of the evidence is against a 
rating in excess of 70 percent for the veteran's PTSD at any 
time since service connection became effective.

Effective Date for Service Connection for Fibromyalgia

In a September 2003 rating decision, the RO granted service 
connection for fibromyalgia, and assigned an effective date 
of January 17, 2003.  In an October 2003 notice of 
disagreement, the veteran appealed the effective date.  He 
asserted that he had filed a claim in 1995 for service 
connection and compensation for Gulf War Syndrome.  He 
contended that the effective date for service connection for 
his fibromyalgia should reflect the date when VA recognized 
Gulf War Syndrome as a condition eligible for VA 
compensation.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of the receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is 
received within one year from the date of separation from 
service, the date of separation will be the date of the 
award.  38 U.S.C.A. § 5110(b)(1).

The veteran was separated from service in October 1991.  
Later in October 1991, he filed a claim for VA compensation 
for a knee disorder, noting a history of problems with a knee 
since 1988, and arthroscopic knee surgery in August 1991.  In 
a November 1991 VA medical examination, the veteran described 
problems with his right knee.

The veteran's claims file does not show any further claims 
for VA benefits until July 1998, when the veteran filed a 
claim for service connection and compensation for Gulf War 
Syndrome.  In a July 1998 letter, the RO asked the veteran to 
identify the disabilities that he believed had been caused by 
his Persian Gulf War service.

In August 1998, the veteran underwent VA Persian Gulf Health 
Registry Examinations.  In the course of those examinations, 
the veteran reported a history of pain since 1991 in his 
knees, fingers, ankles, wrists, elbows, toes, low back, 
shoulders, and hips.  The examiner noted history of old 
injuries in the right knee, the right shoulder, and the fifth 
metacarpal in the right hand.  Testing was recommended to 
consider possible causes of pain in the other joints.  In 
November 1998, the veteran sent the VA examination records to 
the RO.  In a February 1999 letter, the RO informed the 
veteran that they were denying his claim for disabilities due 
to the Gulf War, because the veteran had not specified what 
disabilities he was claiming.

On January 17, 2003, the RO received the veteran's claim for 
service connection for Gulf War Syndrome.  In a March 2003 
statement, the veteran reported that the Gulf War Syndrome 
symptoms he was claiming were fibromyalgia, increased 
sensitivity to smell, fatigue, and dizziness.

VA outpatient treatment notes from February 2003 reflect that 
the veteran reported a history, since 1992, of chronic 
generalized joint pain, worst in the hands and knees.  The 
treating practitioner did not find any evidence of a disorder 
of the joints.  In April 2003, the veteran was seen for a two 
week history of right elbow pain.  The treating 
practitioner's assessment was epicondylitis.

On VA examination in August 2003, the veteran reported pain 
in his knees, ankles, wrists, fingers, and back.  He reported 
having been diagnosed with fibromyalgia in 1995.  On 
examination, all trigger points were negative.  The soft 
tissue points considered trigger points for fibromyalgia were 
not tender.  There was no swelling in the joints, fingers, or 
extremities.  Neurological function was normal.  Tests for 
rheumatoid factor were normal.  The examiner's impressions 
included fibromyalgia diagnosed in 1995.

On VA examination in May 2004, the examining physician was 
asked to provide an opinion as to whether the veteran had 
fibromyalgia.  The physician opined that the veteran did not 
have fibromyalgia.  The physician found that the veteran had 
a longstanding musculoskeletal pain syndrome of unknown 
origin.  The physician expressed the opinion that the pain 
syndrome was likely to continue, and was possibly related to 
the veteran's PTSD.

In the February 2006 hearing, the veteran reported that he 
first noticed pain in his hands in about 1993.  He indicated 
that he had been diagnosed with fibromyalgia in 1995, when he 
underwent VA Gulf War examinations.  He stated that he filed 
a claim for service connection for Gulf War Syndrome after 
undergoing those examinations.  He reported that VA denied 
that claim on the grounds that Gulf War Syndrome was not 
eligible for VA benefits.  He stated that he was later told 
that his musculoskeletal disorder was not fibromyalgia.  He 
stated that in 2001 he refiled a claim for benefits for Gulf 
War Syndrome.  He related that he continued to have daily 
pain in his hands and multiple other areas, and that he 
continued to receive VA treatment, including medication, for 
those symptoms.

In his 1991 claim for VA benefits, the veteran reported a 
knee disorder and no other disabilities.  That claim was not 
a claim for service connection for fibromyalgia, and the 
veteran did not submit a claim for service connection for 
fibromyalgia within a year after separation from service.

Although the veteran recalls having file a claim for Gulf War 
Syndrome and having VA Gulf War examinations in 1995, the 
claims file contains does not contain records of such a claim 
and examinations before those in 1998.  The 1998 examination 
reports reflected the veteran's complaints of musculoskeletal 
pain, but did not provide any diagnosis with regard to those 
symptoms.  The veteran did not specify the conditions for 
which he was seeking service connection and compensation in 
his July 1998 informal claim, nor with his submission of the 
examination records to the RO.  The RO informed the veteran 
that his claim was denied because he had not specified what 
disorders he was claiming to be service connected.

Under VA regulations, a claim or application for VA 
disability compensation means a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit, or evidence of a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005).  A 
formal claim is one filed on the form prescribed by VA.  
38 C.F.R. § 3.151(a) (2005).  Any communication indicating an 
intent to apply for benefits may be considered an informal 
claim.  When VA receives an informal claim, VA has a duty to 
provide an application form to the claimant.  38 C.F.R. 
§ 3.155 (2005).

The RO responded to the veteran's July 1998 informal claim 
for service connection for Gulf War Syndrome.  There is no 
indication as to whether the RO provided an application form 
to the veteran.  In any case, there is no record that in 1998 
or 1999 the veteran filed a formal claim for service 
connection for fibromyalgia or other musculoskeletal 
disorder.

The veteran submitted a claim for service connection for Gulf 
War Syndrome in January 2001, and clarified in March 2001 
that the conditions he was claiming included fibromyalgia.  
That claim was the first recorded formal claim by the veteran 
for service connection for fibromyalgia.  Under 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400, the grant of service 
connection for fibromyalgia may not be earlier than the date 
VA received that claim, which was January 17, 2003.  The 
claim for an effective date earlier than that date is 
therefore denied.

TDIU

The veteran contends that his service-connected disabilities 
make him unable to retain significant, stable employment.  VA 
regulations allow for the assignment of a TDIU when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities meet the rating 
criteria under 38 C.F.R. § 4.16(a).  He has PTSD rated at 70 
percent, a right knee disability rated at 10 percent, 
tinnitus rated at 10 percent, and fibromyalgia rated at 0 
percent, which form a combined rating of 80 percent.  

The veteran has a high school education.  He has worked as an 
automobile mechanic, and in several other types of jobs.  He 
has consistently reported that he has left and lost many 
jobs, has rarely stayed at a job for a substantial period, 
and had had periods of unemployment.  There is also 
consistent evidence that his very unstable work history is 
largely attributable to manifestations of his PTSD, including 
irritability, difficulty interacting favorably with people, 
inability to tolerate supervision, and verbal and physical 
outbursts.

The veteran states that his ability to work is also hampered 
by musculoskeletal problems, particularly in his hands.  He 
reports that weakness and pain in his hands made him unable 
to keep working as a mechanic, while his intolerance and 
temper in interactions with people make him unable to retain 
jobs that require substantial interaction.  In his 2006 
hearing, the veteran indicated that he had not had 
significant income from work since 2001.

A VA psychologist who examined the veteran in July 2004 
indicated that the veteran appeared to be unemployable as a 
result of a combination of PTSD and physical problems.  A VA 
physician who examined the veteran in May 2004 indicated that 
the veteran's chronic musculoskeletal pain was difficult to 
explain medically, but likely to continue.  There is strong 
evidence that the veteran's PTSD causes fairly severe 
occupational impairment.  The effect of his service-connected 
musculoskeletal disorders is less clear.  Overall, the 
supporting evidence at least balances the evidentiary gaps in 
establishing that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The Board therefore grants the claim 
for a TDIU.


ORDER

Entitlement to a 70 percent rating for PTSD is granted from 
August 22, 2001, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD, for 
any period from August 22, 2001, forward, is denied.

Entitlement to an effective date earlier than January 17, 
2003, for service connection for fibromyalgia is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


REMAND

The veteran has appealed the initial, noncompensable rating 
assigned for service-connected fibromyalgia.  The RO granted 
service connection for fibromyalgia.  Subsequently, VA 
received evidence that calls into question whether 
fibromyalgia is the appropriate description for the veteran's 
service-connected musculoskeletal disorder manifested by 
chronic pain in multiple areas.  The veteran was examined in 
May 2004 by a VA physician who was asked to provide an 
opinion as to whether the veteran had fibromyalgia.  The 
physician opined that the veteran did not have fibromyalgia.  
The physician found that the veteran had a longstanding 
musculoskeletal pain syndrome of unknown origin.  The 
physician expressed the opinion that the pain syndrome would 
probably continue, and was likely related to the veteran's 
PTSD.

The Board will remand the issue of the rating for the 
musculoskeletal pain syndrome for additional development.  On 
remand, the RO should determine the most appropriate 
description for the veteran's service-connected 
musculoskeletal pain syndrome.  The examinations that have 
addressed the veteran's musculoskeletal pain do not provide 
all of the findings that might apply to determining the 
rating warranted for the disorder.  The veteran should have a 
new VA examination to more completely record the 
manifestations of the pain syndrome, including the locations 
and severity of pain, and the existence of any limitation of 
motion, pain on motion, weakness, excess fatigability, 
diminished endurance, or incoordination.

The veteran has indicated that he has received treatment for 
musculoskeletal pain beyond that for which records are 
associated with his claims file.  The veteran should identify 
the sources and dates of treatment, and the RO should obtain 
those records.



Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the sources and approximate dates 
of the treatment he has received since 
separation from service for 
musculoskeletal pain.  The RO should 
obtain records of that treatment and 
associate them with the veteran's claims 
file.

2.  The RO should schedule the veteran for 
a VA medical examination by an appropriate 
specialist to determine the manifestations 
of a chronic musculoskeletal pain 
syndrome.  The veteran's claims file 
should be provided to the examiner for 
review. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail. The examination report should note 
the locations and severity of pain, and 
the existence, locations, and severity of 
any limitation of motion, pain on motion, 
weakness, excess fatigability, diminished 
endurance, or incoordination. 

3.  The RO should then review the claim 
for a higher initial rating for a 
musculoskeletal pain syndrome.  That 
review should include consideration of the 
most appropriate description of the 
disorder manifested by chronic 
musculoskeletal pain.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


